Case 17-15897        Doc 45     Filed 12/05/18     Entered 12/05/18 14:01:22          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-15897
         LeVar Washington

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/23/2017.

         2) The plan was confirmed on 08/25/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/04/2018.

         5) The case was dismissed on 09/28/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,451.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-15897      Doc 45     Filed 12/05/18        Entered 12/05/18 14:01:22               Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor                $3,806.50
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                    $3,806.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $948.40
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $214.78
     Other                                                                  $12.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,175.18

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim          Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted       Allowed         Paid         Paid
 DRIVE NOW AUTO CREDIT INC        Secured        9,293.26       9,293.26       9,293.26      2,110.29     521.03
 GATEWAY FINANCIAL SERVICES       Unsecured     14,627.00     14,902.39      14,902.39            0.00       0.00
 ILLINOIS TOLLWAY                 Unsecured           1.00      9,408.40       9,408.40           0.00       0.00
 PRESENCE HEALTH                  Unsecured            NA          56.34          56.34           0.00       0.00
 HARRIS AND HARRIS LTD            Unsecured      3,571.10            NA             NA            0.00       0.00
 ICS COLLECTION SERVICE           Unsecured         330.00           NA             NA            0.00       0.00
 AR CONCEPTS                      Unsecured         400.00           NA             NA            0.00       0.00
 WALINSKI AND ASSOCIATES PC       Unsecured           1.00           NA             NA            0.00       0.00
 ADVOCATE SHERMAN HOSPITAL        Unsecured         148.21           NA             NA            0.00       0.00
 AMERICAS FINANCIAL CHOICE        Unsecured      1,285.00            NA             NA            0.00       0.00
 BEST PRACTICES OF NORTHWEST SC   Unsecured         540.00           NA             NA            0.00       0.00
 CAPITAL ACCOUNTS                 Unsecured         200.00           NA             NA            0.00       0.00
 CEPAMERICA ILLINOIS LLP          Unsecured          59.83           NA             NA            0.00       0.00
 CITY OF CHICAGO                  Unsecured           1.00           NA             NA            0.00       0.00
 ERC/TMOBILE                      Unsecured         500.00           NA             NA            0.00       0.00
 KAHN SANFORD LLP                 Unsecured         985.00           NA             NA            0.00       0.00
 MALCOLM S GERALD AND ASSOC       Unsecured         100.00           NA             NA            0.00       0.00
 MEA AEA LLC                      Unsecured         597.00           NA             NA            0.00       0.00
 MIRA MED REVENUE GROUP           Unsecured          78.60           NA             NA            0.00       0.00
 MUNICIPAL COLLECTION SERVICES    Unsecured           1.00           NA             NA            0.00       0.00
 MUNICIPAL COLLECTION             Unsecured      1,865.95            NA             NA            0.00       0.00
 NATIONWIDE CREDIT                Unsecured         593.48           NA             NA            0.00       0.00
 UNIQUE NATIONAL COLLECTIONS      Unsecured         146.93           NA             NA            0.00       0.00
 NORTHWEST COMMUNITY HOSPITA      Unsecured         101.00           NA             NA            0.00       0.00
 SUNRISE CREDIT SERVICES INC      Unsecured         121.82           NA             NA            0.00       0.00
 NORTHWESTERN MEDICAL FACULT      Unsecured         473.00           NA             NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-15897       Doc 45     Filed 12/05/18    Entered 12/05/18 14:01:22                  Desc        Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim           Claim         Claim        Principal        Int.
 Name                             Class    Scheduled        Asserted      Allowed         Paid           Paid
 NORTHWEST COMMUNITY HOSPITA Unsecured             1.00             NA           NA             0.00         0.00
 NORTHWEST MEMORIAL FOUNDATI Unsecured             1.00             NA           NA             0.00         0.00
 NORTHWESTERN MEMORIAL HOSPIT Unsecured       2,987.00              NA           NA             0.00         0.00
 PENN CREDIT                   Unsecured         107.10             NA           NA             0.00         0.00
 PORTFOLIO RECOVERY            Unsecured         543.92             NA           NA             0.00         0.00
 RENT RECOVER/THE APTS AT WOOD Unsecured      3,460.00              NA           NA             0.00         0.00
 RJM ACQUISITION LLC           Unsecured         907.42             NA           NA             0.00         0.00
 SNCHNFIN                      Unsecured         200.00             NA           NA             0.00         0.00
 STANISCCONTR                  Unsecured          59.00             NA           NA             0.00         0.00
 VILLAGE OF HOFFMAN ESTATES    Unsecured            NA           200.00       200.00            0.00         0.00


 Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                   $0.00
       Mortgage Arrearage                                     $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                            $9,293.26          $2,110.29                 $521.03
       All Other Secured                                      $0.00              $0.00                   $0.00
 TOTAL SECURED:                                           $9,293.26          $2,110.29                 $521.03

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00                $0.00
        Domestic Support Ongoing                              $0.00                 $0.00                $0.00
        All Other Priority                                    $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                          $24,567.13                    $0.00                $0.00


 Disbursements:

        Expenses of Administration                             $1,175.18
        Disbursements to Creditors                             $2,631.32

 TOTAL DISBURSEMENTS :                                                                          $3,806.50




UST Form 101-13-FR-S (9/1/2009)
Case 17-15897        Doc 45      Filed 12/05/18     Entered 12/05/18 14:01:22            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
